Citation Nr: 1535389	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-39 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to ionizing radiation exposure.  

2.  Entitlement to service connection for cataracts, to include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to March 1960.

This matter is on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the appeal is currently with the RO in Detroit, Michigan.   

The Veteran testified before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is of record.

This appeal was remanded by the Board in November 2013 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

The Veteran participated in a radiation risk activity, is a "radiation-exposed veteran" for VA purposes, and his colon cancer may be presumed related to such exposure.  


CONCLUSION OF LAW

The criteria for service connection for colon cancer, to include as due to ionizing radiation exposure, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is claiming entitlement to service connection for colon cancer which he asserts is due to ionizing radiation exposure.  According to his statements, he believes that such exposure occurred while he was assigned to the 53rd Weather Squadron, and participated in taking air quality surveys following the completion of Operation Gerboise Bleue, a French nuclear detonation test that was performed in the Algerian desert in February 1960.  

Establishing service connection for a disorder on the basis of exposure to ionizing radiation during service can be shown on a presumptive basis for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.  Under this section, a "radiation-exposed veteran" is one who participated in a "radiation-risk activity" which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki following World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3) (2014).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

After reviewing the evidence of record, the Board determines that service connection should be granted for colon cancer on this basis.  First, while there is no direct evidence that specifically places the Veteran on board an aircraft that flew in the vicinity of Gerboise Bleue, there is enough circumstantial evidence to persuade the Board that he was involved.  For example, his service personnel records do reflect that he was assigned to the 53rd Weather Squadron in 1960, which was at that time located in the United Kingdom.  Moreover, the details he provides regarding his activities while forward deployed to Wheelus Air Force Base in Tripoli, Libya, as well as the specifics he provides regarding the test itself, establishes a factual timeline that the Board finds credible.  

While it is true that international nuclear tests such as Gerboise Bleue are not listed in 38 C.F.R. § 3.309(d)(3), this list is not meant to be exhaustive.  Indeed, other VA procedures clearly contemplate U.S. involvement in nuclear testing performed by foreign nations.  See Adjudication Procedures Manual M21-1, Part IV.ii.1.C.3.c.  (August 7, 2015).  Therefore, the Board will acknowledge the Veteran's on-site participation in an atmospheric detonation of a nuclear device, and is a "radiation-exposed veteran" for service connection purposes.  

Next, the medical evidence also establishes that the Veteran was diagnosed with malignant adenocarcinoma of the colon in 1989, and underwent a sigmoid resection soon thereafter.  As colon cancer is a disease specifically listed in 38 C.F.R. § 3.309(d) for "radiation-exposed veterans," service connection is warranted for this disorder on a presumptive basis.  


ORDER

Service connection for colon cancer, to include as due to ionizing radiation exposure, is granted.


REMAND

As for the Veteran's cataracts, further development is required before this claim may be adjudicated.  Specifically, while the Board acknowledges the Veteran's participation in a "ration risk activity," cataracts is not a disorder for which service connection may be granted on a presumptive basis under 38 C.F.R. § 3.309(d)(3). 

However, if the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, which include posterior subcapsular cataracts.  38 C.F.R. § 3.311(b)(2) (2014).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) (2014).  

While the Under Secretary for Benefits provided an opinion in March 2006, the Board determined that there may be relevant outstanding records in the Air Force's possession, and remanded the claim in obtain them.  No response was received.  However, the possibility exists that the information request was sent to the wrong location, since the address listed in the Remand is different from that listed in M21-1, Part IV.ii.1.C.3.c.  (August 7, 2015).  Therefore, a new request for information should be sent to the Department of the Air Force in accordance with this section.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If the Veteran has received additional private treatment, relevant to the issue on appeal, he should be afforded an appropriate opportunity to submit the records thereof. 

If the Veteran has undergone treatment at any VA Medical Center, the records should be acquired and added to the record.  

2.  Contact the Department of the Air Force in order to request all information related to the Veteran's ionizing radiation exposure in accordance with M21-1, Part IV.ii.1.C.3.c.  The current contact address listed in this section is:  
	AFTAC/SE
   ATTN: Ms. Joy Morris or Mr. Steve Dewey
   10989 S. Patrick Drive
   Patrick AFB, FL 32925-3002
However, if this address changes during the course of the appeal, or the AOJ is advised of any other source to contact for the requested information, the AOJ should take the appropriate steps to ensure that VA's duty to assist has been met in this regard. 

3.  If any relevant information regarding the Veteran's ionizing radiation exposure is obtained from the Department of the Air Force or from any other source, the Veteran's information should be returned to the Under Secretary for Benefits in order to issue an addendum to the opinion already of record.  

4.  After the above action is completed, the claim should be readjudicated.  If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for cataracts, to include as due to ionizing radiation exposure, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


